FILE NO. 2-27539 AS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION ON OCTOBER 29, 2009 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 o Pre-Effective Amendment No. o Post-Effective Amendment No. 56 x and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. 42 x (Check appropriate box or boxes) ARMSTRONG ASSOCIATES, INC. (Exact Name of Registrant as Specified in Charter) 750 North St. Paul St., Suite 1300, Dallas, Texas (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, including Area Code: (214) 720-9101 C. K. Lawson President Armstrong Associates, Inc. 750 North St. Paul St.
